DETAILED ACTION
Responsive to the Applicant reply filed on 03/31/2021, Applicant’s arguments carefully considered and responded in following.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments date 03/31/2021, with respect to the rejection(s) dated 02/01/2021 have been fully considered and are persuasive. Therefore, the rejection(s) have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in this office action. This action is non-Final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8-10, 13-16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schenker et al. (US 6633223 B1 hereinafter “Schenker”) in view of Amalapurapu et al. (US 10198524 B1 hereinafter “Amalapurapu”).
Regarding claim 1, (Previously Presented) Schenker discloses a computer-implemented method for producing a behavior photographic identification ("behavior photo ID") of a person, the computer-implemented method comprising (FIG. 4): 
Col.14 Ln. 54-Col.15 Ln.2, In block 98, the identity picture correlatable with the identity indicia [“digital image”, See Col.14 Ln. 14-17, scanning identity indicia] is compared with the visage of the presenter of the card. If their is a match, activity data [“behavior of the person”] may be input into the electro-optical scanner and correlated by way of a processor with the identity data (block 100). The correlated data [“behavior photo ID”] is then transmitted to an access point of a wireless LAN (block 102), and stored in a data storage device coupled to wireless LAN (block 104) [See more details about the correlated data, such as picture and identity data, at signal 52 in Col.12 Ln.30-Col.13 Ln.41]).
However, it does not teach, “receiving one or more parameters associated with a behavior of the person including one or more behaviors that are unrelated to authentication.”
In a same field of endeavor, Amalapurapu discloses the method, wherein receiving one or more parameters associated with a behavior of the person including one or more behaviors that are unrelated to authentication (Col.10 Ln. 11-21, pixel logs data input is received from pixel server 310 at a dynamic categories processing subsystem 320. UIS 324, included within the 320, can extract various session/behavior related data parameters (e.g., browsing activity, navigation patterns, and/or various other monitored user activity, such as described herein)).
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Schenker with the teachings of Amalapurapu to receiv(ing) one or more parameters associated with a behavior of the person including one or more behaviors that are unrelated to authentication. One of ordinary skill in the art would have been motivated to make this modification because a behavior processing component [or a “behavior photographic identification”] can be implemented to receive and process both behavior signals and other signals, so that it can be performed using another device or function [or “authenticating a user”](Col.8 Ln. 40-54).

Regarding claim 2, (Previously Presented) the combination of Schenker and Amalapurapu discloses the computer-implemented method of claim 1, wherein the one or more parameters associated with the behavior of the person include one of: 
one or more behaviors associated with a history of internet use by the person; or a number of contacts stored in at least one device of the person (Amalapurapu: Col.10 Ln. 15-21, UIS 324, included within the 320, can extract various session/behavior related data parameters (e.g., browsing activity [“history of internet”], navigation patterns, and/or various other monitored user activity, such as described herein)).

Regarding claim 5, (Original) the combination of Schenker and Amalapurapu discloses the computer-implemented method of claim 1, further comprising: 
further modifying the digital image to produce a modified behavior photo ID of the person (Schenker: Col.14 Ln.62-64, activity data may be input into the electro-optical scanner and correlated by way of a processor with the identity data (block 100)), the further modifying based at least in part on a machine learning model using data associated with a history of the behavior of the person (Amalapurapu: Col.10 Ln. 34-39, UIS 324 automatically parses the user activity logs (e.g., pixel logs from Pixel server 310) and automatically computes user interests based on various machine learning algorithms; Col.7 Ln. 27-41, prior user behavior [“history of the behavior”] can be ingested into a feedback system at the serving end (e.g., using a pixel engine)).
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Schenker with the teachings of Amalapurapu to modify(ing) based at least in part on a machine learning model using data associated with a history of the behavior of the person. One of ordinary skill in the art would have been motivated to make this modification because a collaborative or content-based recommendation system machine-learning algorithm [or “machine learning model”] can be used to determine a user's preference [or “data associated with a history of the behavior”] to various attributes. Thus, the system can output the affinity or probability of that user liking that attributes of the content [or “behavior photo ID of the person”] (Col.12 Ln. 50-64).

Regarding claim 8, (Original) the combination of Schenker and Amalapurapu discloses the computer-implemented method of claim 1, further comprising receiving the digital image from the person prior to modifying the digital image to produce the behavior photo ID of the person (Schenker: Col.14 Ln.55-58, In block 94, identification information incorporating student identity indicia correlatable with the picture of the student to whom the card was issued is obtained from a student).

Regarding independent claim 9 and 15, (Previously Presented) they are an apparatus and a wireless communication network claims that respectively corresponds to the independent claim 1. Schenker further discloses one or more processors; a non-transitory storage medium (Schenker: Col.11 Ln. 14-41, By “processor” it is meant any device for processing an input electrical signal, and for generating a processed electrical signal therefrom, including, without limitation, a microprocessor, DSP, ASIC, multiplexer, microchip, controller and other data processing devices currently available in the art). Therefore, the claims are rejected for at least the same reasons as the method of claim 1.

Regarding claim 10 and 16, (Previously Presented) they are an apparatus and a wireless communication network claims that respectively corresponds to the dependent claim 2. Therefore, the claims are rejected for at least the same reasons as the method of claim 2.

Regarding claim 13 and 20, (Original) they are an apparatus and a wireless communication network claims that respectively corresponds to the dependent claim 8. Therefore, the claims are rejected for at least the same reasons as the method of claim 8.

Regarding claim 14, (Original) it is an apparatus claim that corresponds to the dependent claim 5. Therefore, the claim is rejected for at least the same reasons as the method of claim 5.

Regarding claim 21, (Previously Presented) the combination of Schenker and Amalapurapu discloses the computer-implemented method of claim 1, wherein the one or more parameters associated with the behavior of the person are unrelated to the digital image (Schenker: Col.14 Ln.62-64, activity data [“unrelated to the digital image”] may be input into the electro-optical scanner and correlated by way of a processor with the identity data (block 100); Amalapurapu: Col.12 Ln. 07-20, UIS 324, included within the 320, can extract various session/behavior related data parameters (e.g., browsing activity, navigation patterns) [“unrelated to the digital image”] from pixel logs data input is received).

Regarding claim 22 and 23, (Previously Presented) they are an apparatus and a wireless communication network claims that respectively corresponds to the dependent claim 21. Therefore, the claims are rejected for at least the same reasons as the method of claim 21.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schenker et al. (US 6633223 B1 hereinafter “Schenker”) in view of Amalapurapu et al. (US 10198524 B1 hereinafter “Amalapurapu”) as applied to claim 1 above, and further in view of Nair (US 20080201638 A1).
Regarding claim 4, (Original) the combination of Schenker and Amalapurapu discloses the computer-implemented method of claim 1 except “receiving one or more updated parameters or new parameters associated with the behavior of the person; and further modifying the digital image to produce a modified behavior photo ID of the person, the further modifying based at least in part on the one or more updated or new parameters.”
In a same field of endeavor, Nair teaches a method or a system in which a virtual person image of the user and a background image [analogous to “digital image”] defined by encoded image data associated with the current geographic location of the use [analogous to “behavior of the person”] (See more details ¶0054-0055). 
Nair further discloses the computer-implemented method of claim 1, further comprising: receiving one or more updated parameters or new parameters associated with the behavior of the person (¶0056, at operation 226 (included in operation 204 below, See FIG. 2C), the context generation script 116 can determine whether the user 101 has uploaded any temporary image data to the Internet 106 within a pre-defined time period); and 
further modifying the digital image to produce a modified behavior photo ID of the person, the further modifying based at least in part on the one or more updated or new parameters (¶0054, at operation 204, the composite image 108 is rendered to form the context avatar of the user 101 [analogous to “behavior photo ID”] and provides information about the physical context of the user 101 [“behavior of the person”]; ¶0058, At operation 230 (included in operation 204 above, See FIG. 2C), the context generation script 116 selects the image data most recently uploaded or updated and downloads the selected image data).
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Schenker and Amalapurapu with the teachings of Nair to receiv(ing) one or more updated parameters or new parameters associated with the behavior of the person; and the context generation script may automatically use the most recently uploaded custom image data [or “one or more updated or new parameters”] to define the background image of the user's context avatar (¶0057).

Regarding claim 12, (Original) it is an apparatus claim that corresponds to the dependent claim 4. Therefore, the claim is rejected for at least the same reasons as the method of claim 4.

Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schenker et al. (US 6633223 B1 hereinafter “Schenker”) in view of Amalapurapu et al. (US 10198524 B1 hereinafter “Amalapurapu”) as applied to claim 1 above, and further in view of Dutta et al. (US 20030093667 A1 hereinafter “Dutta”).
Regarding claim 6, (Original) the combination of Schenker and Amalapurapu discloses the computer-implemented method of claim 1 except “receiving an alleged behavior photo ID of the person; and comparing the alleged behavior photo ID of the person to the behavior photo ID of the person to validate or invalidate the alleged behavior photo ID.”
In a same field of endeavor, Dutta discloses a security element program 20 taking as its inputs the output from the sequence/pattern generator 64 [analogous to “the digital image”], and the time time-of-day output or derived from the RTC 56 [analogous to “parameters associated with the behavior of the person”].
Dutta further discloses the computer-implemented method of claim 1, further comprising: receiving an alleged behavior photo ID of the person; and comparing the alleged behavior photo ID of the person to the behavior photo ID of the person to validate or invalidate the alleged behavior photo ID ¶000073-0078, the human operator can look at the PTD's display and compare the verification image depicted there [“alleged behavior photo ID”] with the reference image [“the behavior photo ID”] displayed by the rapid verification system 100. The rapid verification system can determine whether the time-of-day value provided by the PTD 16 is recent enough to be deemed legitimate. That is, if the time-of-day value received from the PTD 16 is too old [“alleged behavior photo ID”], the rapid verification system 100 can reject the verification sequence or pattern provided to it as being a replay of an earlier verification sequence).  
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Schenker and Amalapurapu with the teachings of Dutta to receiv(ing) an alleged behavior photo ID of the person; and comparing the alleged behavior photo ID of the person to the behavior photo ID of the person to validate or invalidate the alleged behavior photo ID. One of ordinary skill in the art would have been motivated to make this modification because the rapid verification system may compare the received sequence to synchronization of its time of day to a network time of day or one of several valid sequences representing a defined time window [or “alleged behavior photo ID”] (¶0074 and 0077). Thus, verification sequences reflecting excessive delays would be rejected as they might result from replay fraud (¶0078).

Regarding claim 7, (Original) the combination of Schenker and Amalapurapu discloses the computer-implemented method of claim 1 except “comparing the first behavior photo ID of the person to a second behavior photo ID of the person that was produced before the first behavior photo ID of the person to determine that the person is an unauthorized user.”
Dutta discloses the computer-implemented method of claim 1, wherein the behavior photo ID of the person is a first behavior photo ID of the person, the computer- implemented method further comprising: comparing the first behavior photo ID of the person to a second behavior photo ID of the ¶000073-0078, the human operator can look at the PTD's display and compare the verification image depicted there [“first behavior photo ID of the person”] with the reference image [“second behavior photo ID”] displayed by the rapid verification system 100. The rapid verification system can determine whether the time-of-day value provided by the PTD 16 is recent enough to be deemed legitimate. That is, if the time-of-day value received from the PTD 16 is too old [“determine that the person is an unauthorized user”], the rapid verification system 100 can reject the verification sequence or pattern provided to it as being a replay of an earlier verification sequence).
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Schenker and Amalapurapu with the teachings of Dutta to receiv(ing) an alleged behavior photo ID of the person; and comparing the alleged behavior photo ID of the person to the behavior photo ID of the person to validate or invalidate the alleged behavior photo ID. One of ordinary skill in the art would have been motivated to make this modification because the rapid verification system may compare the received sequence to synchronization of its time of day to a network time of day or one of several valid sequences representing a defined time window [or “alleged behavior photo ID”] (¶0074 and 0077). Thus, verification sequences reflecting excessive delays would be rejected as they might result from replay fraud (¶0078).

Regarding claim 18, (Original) it is an apparatus claim that corresponds to the dependent claim 6. Therefore, the claim is rejected for at least the same reasons as the method of claim 6.

Regarding claim 19, (Original) it is an apparatus claim that corresponds to the dependent claim 7. Therefore, the claim is rejected for at least the same reasons as the method of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524.  The examiner can normally be reached on campus 9:00 AM- 5:00 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493